Citation Nr: 1743312	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for post operative herniated nucleus pulposus at L5-S1 with degenerative disc disease prior to April 15, 2013, and 40 percent thereafter.

2.   Entitlement to a total disability rating based on individual unemployability due solely to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from January 1955 to September 1958 and from November 1961 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012. A transcript of the hearing has been associated with the claims file.

The Veteran's appeal was remanded for additional development in March 2013 and July 2013. Specifically, the Board remanded the Veteran's claim so that he could be afforded a VA examination to determine the severity of his service-connected low back disability. The Veteran was afforded a VA examination in April 2014 and a VA addendum opinion was obtained in May 2014.

By a January 2017 rating decision, the RO increased the Veteran's back disability rating from 20 percent to 40 percent effective April 5, 2013. The Board observes that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the issue of entitlement to a higher rating for the entire appeal period for the Veteran's low back disability remains in appellate status.

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has asserted that he is no longer able to work because of symptomatology associated with his lumbar spine disability.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board. 


FINDINGS OF FACT

1.   Prior to April 15, 2013, the Veteran's lumbar spine disability was not manifested by a forward flexion of 30 degrees or less, and there was no favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.  

2.   Since April 15, 2013, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.

3.   A separate rating of 10 percent for radiculopathy of the right thigh is already in effect prior to April 2013, pursuant to the Board's July 2013 decision.
  
4.   Since April 1, 2014, the Veteran's radiculopathy of the right thigh has been manifested by moderate impairment, which is wholly sensory. 

5.    Since April 1, 2014, the Veteran has experienced mild radiculopathy of the left lower extremity associated with his service-connected lumbar spine disability. 

6.   The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.   Prior to April 15, 2013, the criteria for a rating higher than 20 percent for herniated nucleus pulposus at L5-S1 with degenerative disc disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

2.   Since April 15, 2013, the criteria for a rating higher than 40 percent for herniated nucleus pulposus at L5-S1 with degenerative disc disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  Since April 1, 2014, the criteria for a rating of 20 percent for radiculopathy of the right thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2016). 

4.  Since April 1, 2014, the criteria for a rating of 10 percent for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  Since March 8, 2012, but no earlier, the criteria for a TDIU are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

Here, neither the Veteran nor his representative has alleged any deficiency in VA's duty to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding the duty to assist, the Veteran has been provided VA examinations in connection with his claim. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. While the Board notes the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), because the Veteran is receiving the maximum rating based on limitation of motion and higher ratings require unfavorable ankylosis of the lumbar spine, remand for another VA examination would not provide any benefit to the Veteran and therefore is unnecessary.

As noted above, in March 2013 and May 2013, the Board remanded these claims to afford the Veteran a VA examination for his lumbar spine disability. The Veteran was afforded a VA examination in April 2013 and April 2014. As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Increased Ratings

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In November 2009, the Veteran filed a claim for an increase for his service-connected lumbar spine disability, then rated as 20 percent disabling. By a January 2017 rating decision, the Veteran's disability rating was increased to 40 percent, effective April 15, 2013. 

The Veteran's lumbosacral spine disability is rated under 38 C.F.R. §4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016). 

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 
Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to April 15, 2013

Prior to April 15, 2013, the Veteran is assigned a 20 percent rating for his lumbar spine disability. As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

For this time period on appeal, the evidence does not indicate that the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. During an April 2010 VA examination, the Veteran's forward flexion was 60 degrees. His extension was 25 degrees. There was no objective evidence of pain on motion. The examiner did not test the Veteran for additional limitation after three repetitions of range of motion testing due to pain; however, there is no indication that pain caused the Veteran's flexion to be 30 degrees or less. The Veteran stated that he did not experience any flare-ups of his lumbar spine.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The Veteran denied any incapacitating episodes requiring bed rest prescribed by a physician over the prior 12 months during his April 2010 VA examination. For this reason, a higher rating is not warranted based on intervertebral disc syndrome.

Additionally, the Board notes that the Veteran reported that he experienced back spasms. However, even assuming that he experienced muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, those symptoms are contemplated by the 20 percent rating. 

The Board finds that for the period prior to April 15, 2013, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. During this period, the least amount of flexion the Veteran had was noted to be 60 degrees, and there was no evidence of any ankylosis of the lumbar spine. 

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine. Here, by a July 2013 decision, the Board granted the Veteran a 10 percent evaluation for his radiculopathy of the right thigh prior to April 15, 2013. Furthermore, there is no evidence that the Veteran had significant complaints on his right lower extremity. Prior to April 15, 2013, there is no evidence of any other sensory abnormalities (to include of the left lower extremity) and thus separate ratings other than those already granted are not warranted for this time period.  

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain, weakness, and stiffness. These complaints are documented in the Veteran's treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating.  However, the Board finds that the totality of the evidence indicates the current 20 percent rating, prior to April 15, 2013, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation prior to April 15, 2013. 

From April 15, 2013

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective April 15, 2013. Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. See 38 C.F.R. 
§ 4.71a. 

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, there have been no findings of ankylosis. On VA examination in April 2013 and April 2014, although limited, the Veteran's lumbar spine had a range of motion, and no ankylosis was noted. 

Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from April 15, 2013. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

Regarding neurologic abnormalities associated with his spine condition, as described above, the Veteran is already assigned a separate rating for his right thigh radiculopathy, pursuant to the July 2013 Board decision, which assigned a 10 percent rating.  On VA examination in April 2013, the examiner specifically found that the Veteran's left side was not affected by radiculopathy and additionally found that the Veteran's right side radiculopathy was mild. However, on VA examination in April 2014, the examiner found that the Veteran's right side radiculopathy had increased in severity to a moderate level, and furthermore that the Veteran additionally experienced mild radiculopathy in his lower left extremity. 

Notably, 38 C.F.R. § 4.124a , Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve. Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation. A 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a , Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a .

Based on the April 1, 2014, examination findings, the Board finds that a 20 percent rating is warranted for moderate right lower extremity radiculopathy, and a 10 percent rating is warranted for mild left lower extremity radiculopathy. There is nothing in the evidence of record to suggest that the Veteran's right lower extremity radiculopathy is more than moderate and his left lower extremity more than mild. Specifically, the examination report shows that the Veteran's complaints are wholly sensory. With regard to the left lower extremity radiculopathy, the Board notes that while he experienced moderate intermittent pain, he only experienced mild constant pain, mild paresthesias and mild numbness and therefore his symptoms more nearly approximate those contemplated by the 10 percent rating. As for the Veteran's right lower extremity radiculopathy, the Board finds that a rating in excess of 20 percent is not warranted as his complaints are wholly sensory and he has experienced no more than moderate symptoms, including moderate pain, paresthesias and numbness. The Board finds the VA examiner's finding that the lower right extremity radiculopathy is moderate and lower left extremity radiculopathy is mild, highly probative. 

There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment during the period on appeal. Of note, he denied such symptoms in April 2013 and April 2014. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.
Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition, from April 15, 2013. During the April 2013 VA examination, the examiner noted that the Veteran was diagnosed with intervertebral disc syndrome; however, the Veteran had not experienced any incapacitating episodes in the 12 months prior. On VA examination in April 2014, the examiner stated that the Veteran did not have IVDS of the thoracolumbar spine. 
The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms. Indeed, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran has essentially asserted that his symptoms are more severe than what is represented by a 40 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating. However, the Board finds that the totality of the evidence indicates the current 40 percent rating, from April 15, 2013, appropriately compensates the Veteran's symptoms. The Veteran himself has not alleged that his spine is ankylosed. Thus, the Board finds that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation from April 15, 2013.

For all these reasons, a rating higher than 40 percent for the Veteran's lumbar spine disability, from April 15, 2013, is not warranted. As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, from April 15, 2013, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Total Disability Rating Based on Individual Unemployability

The Veteran seeks entitlement to a TDIU. He asserts his service-connected disabilities render him unemployable.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prior to April 15, 2013, the Veteran was service-connected for degenerative disc disease of the lumbar spine rated as 20 percent disabling; residual injury, left knee, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; left hip disability, rated as 10 percent disabling; right hip disability, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; left knee subluxation; rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; ganglion right wrist, rated as zero percent disabling; left ear hearing loss, rated as zero percent disabling; right hip limitation of flexion, rated as zero percent disabling; and shortening of the right leg, rated as zero percent disabling. 

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.  

Here, the Veteran meets the schedular criteria as of March 8, 2012, as his rated conditions stem from his lumbar spine condition and impact a single body system, and as of that date, he was rated as 70 percent disabled. The question then turns to whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The Veteran's application for increased compensation based on unemployability indicates that he served as a Satellite Engineer from August 1979 to October 1990. He completed four years of college. He contends that his lumbar spine disability renders him unemployable. As noted above, all of the Veteran's service-connected disabilities have been associated with his lumbar spine disability. At his Board hearing in May 2012, the Veteran reported that as a result of his lumbar spine disability, his house chores that should take one day take approximately three to four days. With regard to his lower extremity radiculopathy he stated "as I walk it starts hurting more and more, because of the pain in the back. And the numbness of the right thigh gets larger as I stand - if I stand for any length of time, it just gets larger and it's a burning sensation." See Board Hearing Transcript, p3. He stated that after approximately five to ten minutes, he can no longer stand. He further stated that he also cannot sit for too long as a result of his radiculopathy. He stated that "if I'm driving I got to stop and get out of the car and walk around a little bit, and then back in again." 

On VA examination in September 2012, the Veteran reported flare-ups of his knees. The examiner stated that with walking or standing longer than 30 minutes, the Veteran needed to rest and take hydrocodone. The examiner found that the Veteran's knee condition impacted his ability to work.

On VA examination in April 2014, the Veteran reported flare-ups of his back that occur daily. He reported pain while sitting and walking and stated that ambulation aggravates his radiculopathy. This is relieved by sitting, which causes pain in his back. With narcotics, the Veteran's pain improved to only a 7/10 daily. 

In May 2014, a VA examiner provided an opinion regarding the impact the Veteran's service-connected disabilities have on his employability. The examiner stated "his above exam and complaints seriously affect his way of life by his inability to perform flexion and extension as stated above, his sensation, pain and muscle spasms due to degenerative disc disease, radiculopathy, herniated nucleus pulposa per MRI . . . limiting his ability to the point he is barely able to perform activities of daily living to include: dress oneself, ambulate only with assistance of a cane with needing rests after 100 years of ambulation. He is very slow to ambulate into a job interview, painful to sit for very long i.e. at a desk, evident upon visual observation by an employer, making him most likely the last person an employer would want to hire." 

Here, the evidence of record shows that the Veteran has multiple service-connected that impact his ability to stand and sit. He is constantly dealing with the pain of his service-connected disabilities and takes narcotics to alleviate his pain. The Board finds that the constant need to move around to make himself comfortable as well as the need to take narcotic prescription medication to alleviate his pain to a 7/10 would not be tolerated in a traditional work setting. As noted, the Veteran's lumbar spine disability and associated neurological abnormalities make it hard for the Veteran to report activities with any degree of efficiency. Additionally, these disabilities make it hard for him to perform activities of daily living - much less secure and maintain substantially gainful employment.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment since March 8, 2012. Thus, entitlement to a TDIU is warranted from that date.

Regarding the period on appeal prior to March 8, 2012, the Board finds insufficient evidence to demonstrate that the Veteran was factually unemployable due to his service-connected disabilities, such that consideration for extraschedular assignment of a TDIU would be warranted.  Even though the Veteran was unemployed at that time, it does not necessarily mean that he was unemployable. The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU. The Board acknowledges that the Veteran reported he stopped working due to a combination of physical limitations stemming from his back disability. The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation. Layno v. Brown, 6 Vet. App. 465   (1994). However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  The evidence indeed shows impairment due to the service-connected back disability and its associated disabilities prior to March 2012; however, his assigned ratings account for impairment in earning capacity already.  They have not been shown to be of such severity as to warrant a total rating until March 2012. 


ORDER

Prior to April 15, 2013, entitlement to a rating in excess of 20 percent for herniated nucleus pulposus at L5-S1 with degenerative disc disease is denied.

From April 15, 2013, entitlement to a rating in excess of 40 percent for herniated nucleus pulposus at L5-S1 with degenerative disc disease is denied.

From April 1, 2014, entitlement to a rating of 20 percent for right lower extremity radiculopathy is granted, subject to regulations applicable to the payment of monetary benefits.

From April 1, 2014, entitlement to a rating of 10 percent for left lower extremity radiculopathy is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted from March 8, 2012, and no earlier, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


